DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the second organic layer" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10591781 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite a second organic layer while the patented claims recite a height difference pattern.  To form the recited height difference pattern from organic material would have been routine skill in the art, and therefore, obvious to one of ordinary skill in the art.  
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10884295 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite a second organic layer while the patented claims recite an organic layer.  To pattern the recited organic layer of the patented claims would have been routine skill in the art, and therefore, obvious to one of ordinary skill in the art.  
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 11269223 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite an organic layer while the patented claims recite a second organic layer.  To pattern the recited organic layer as a single layer with holes would have been routine skill in the art, and therefore, obvious to one of ordinary skill in the art.  



Allowable Subject Matter
Except for the double patenting rejection and 112 rejection, the pending claims would have been allowable.  Accordingly, the following is an examiner’s statement of reasons for allowance: the prior art of record (e.g. US 20050140892 A1) teaches or suggests a display device comprising: a first display substrate comprising: a first base [31]; a switching element disposed on the first base [33]; a first organic layer which creates a height difference generation pattern having an island shape and disposed on the switching element to overlap with the switching element [57]; a color filter layer disposed on the height difference generation pattern and covering the height difference generation pattern [61]; a second organic layer disposed on the color filter layer and comprising a protruding part overlapping with the height difference generation pattern which includes a portion that does not overlap the switching element [47, see a portion of 47 that do not overlap the switching element like areas DP or SC]; and a pixel electrode disposed on the organic layer, the pixel electrode being electrically connected to the switching element and not overlapping with the protruding part [51]; a second display substrate comprising a second base facing the first base [90]; a liquid crystal layer disposed between the first and second display substrates [see paragraph 0039].  The prior art of record does not teach nor suggest in combination with the limitations above, a first height measured from the surface of the first base to an upper surface of the 16protruding portion is greater than a second height measured from the surface of the first base to 17an upper surface of the portion of the second organic layer; and 18a height difference between the second height and the first height is 0.6 microns to 0.8 microns as recited in independent claim 1; and a first height measured from the surface of the first base to an upper surface of the first 20protruding portion is greater than a second height measured from the surface of the first base to 21an upper surface of the portion of the organic layer; and 22a height difference between the first height and the second height is 0.3 m to 0.5 m as recited in independent claims 8. 


    PNG
    media_image1.png
    395
    604
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871